Exhibit 10.1

 



Repurchase Agreement for the Recycling Economy Project of Datong Coal Mine
Tianjian Iron & Steel Co., Ltd.

 

Party A: Xi’an TCH Energy Technology Co., Ltd

Address: No. 86 of Gaoxin Road, Gaoxin District, Xi’an City

Legal Representative: Ku Guohua

 

Party B: Datong Coal Mine Tianjian Iron & Steel Co., Ltd.

Address: Gudian County, Nanjiao District, Datong City, Shanxi

Legal Representative: Wang Junli

 

 

Whereas: Parties entered into a “Cooperative Agreement for Recycling Economy
Project” on December 30, 2010. Party A completed the construction of two 3MW
BPRT systems on June 20, 2013 and has operated the systems for nearly two years.
And the 15MW waste gas power generation (WGPG) system was completed and accepted
by Party B on May 20, 2015. Party A has the ownership of these systems.

 

After reorganization with Tianjin Construction Materials Group Co., Ltd. in May
2012, Datong Coal Mine Group changed its name to Datong Coal Mine Tianjian Iron
& Steel Co., Ltd. The new company intends to change its development strategy,
implement technical transformation projects and improve the industrial supply
chain within the group . Therefore, Party B would like to repurchase the assets
of the two BPRT systems and the WGPG system after the 15MW WGPG system is
completed.

 

Party B notifies Party A that due to reasons described above, it cannot further
perform its obligations under the original agreement, and requests to terminate
the Cooperative Agreement for Recycling Economy Project entered on December 30,
2010. After negotiation, parties have reached agreement with respect to the
termination of original agreement and its related matters as follows:

 

1. Solutions:

 

Party A agrees and accepts Party B’s proposal of repurchasing assets of the
systems, and is willing to complete the subsequent matters with Party B
accordingly.

 

2. Debt Incurred:

 

Party B should pay off the balance due to Party A of RMB 1.20 million for the
energy saving service fee of BPRT systems for May 2015 within five business days
from the signing date of this Agreement.

 

3. Transfer Price and Payment Method:

 

Parties have negotiated and determined the recycling economy power generation
systems and related assets shall be transferred to Party B for a price of RMB
250 million (RMB 100 million for BPRT systems and RMB 150 million for the WGPG
system), and Party B agrees to repurchase the recycling economy power generation
systems and related assets at such price.

 

 

 



 

Payment Method and Schedule

 

Party B shall pay Party A 60% of the agreed transfer price within 5 business
days from the signing date of the Agreement, that is RMB 150 million; Party B
shall pay Party A 40% of the agreed transfer price within 15 business days from
the signing date of the Agreement, that is RMB 100 million.

 

4. Content and Method of Assets Delivery

 

Details of the recycling economy power generation systems and related assets
repurchased by Party B from Party A are listed in the exhibit list, including
the land leased for the recycling economy power generation system, the ground
buildings and its attachments as well as the machinery equipment used in the
systems.

 

The ownership of the recycling economy power generation systems and related
assets shall be transferred to Party B with 3 business days upon Party B pays
off the transfer price according to the agreed schedule stated in section 3 of
the Agreement and representatives of Party A and Party B have completed and
signed off to confirm the actual delivery of the transferred assets on the site

 

Before the actual delivery of the repurchased assets, Party B shall not hinder
Party A's management and control over the recycling economy power generation
systems and assets through trespassing, damaging, impairing or in any other ways
or for any reason; Party A shall not demolish, damage and transfer the recycling
economy power generation systems and related assets.

 

5. Exemption Clause:

 

After Party B pays off the full transfer price within the agreed date in this
Agreement according to section 3 herein, Party A agrees not to take any action
against Party B for breach of agreement according to the original “Cooperative
Agreement for Recycling Economy Project”.

 

6. Termination of the Original Cooperative Agreement

 

The “Cooperative Agreement for Recycling Economy Project” terminates on the date
when Party B pays off the full transfer price within the agreed date in this
Agreement according to section 3 herein, and both parties will no longer to
performan the original Cooperative Agreement.

 

7. Liability for Breach of the Agreement

 

If Party B’s failure to pay off the full transfer price within the time agreed
in this Agreement, this Agreement is automatically terminated on the due date of
the payment. Party A shall still remain the ownership over the recycling economy
power generation systems and related assets, and both parties shall continue to
perform their respective rights and obligations according to the “Cooperative
Agreement for Recycling Economy Project” and assume the corresponding
liabilities for breach of the original Cooperative Agreement.

 



 

 

 

 

8. Settlement of Disputes

 

Any dispute over the Agreement may be solved through consultations between
parties and if consultations fail, any party may file a lawsuit to the local
people’s court where Party A is located.

 

9. The Agreement takes effect from the date of signing and sealing by Party A
and Party B.

 

10. The Agreement is signed in quadruplicate, and each party holds two copies
and they have the same legal effects.

 

11. Anything not covered in the Agreement shall be further discussed by the
parties.

 

 



Party A: Party B:       Representative: Representative:     Date of Signature:
Date of Signature:



 



 

 

 



 